Citation Nr: 9924965	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility of the appellant to receive veterans' 
benefits administered by the Department of Veterans Affairs 
(VA) based upon his status as a "veteran."  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. Dean






INTRODUCTION

The appellant is an individual who claims he performed active 
service in the U.S. Armed Forces.  This matter comes before 
the Board of Veterans' Appeals (Board) from rating 
determinations by the Manila Regional Office (RO) of VA.  


FINDINGS OF FACT

1.  The service department has twice certified that the 
appellant "has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

2.  Documents and testimony submitted by the appellant in 
support of his claim are insufficient to rebut the service 
department's certification.  


CONCLUSION OF LAW

The appellant had no valid military service in the U.S. Armed 
Forces which would establish his status as a "veteran" or his 
eligibility to receive veterans' benefits from VA.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.8, 3.12, 3.203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has repeatedly applied for VA disability 
compensation benefits for various disabilities he maintains 
were incurred during his service from June 1941 to July 1947 
in the U.S. Armed Forces in the Far East (USAFFE).  

In January 1991, and again in January 1999, the service 
department certified that the appellant "has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  This certification is binding on VA under 
most circumstances.  See Duro v. Derwinski, 2 Vet. App. 530 
at 532 (1992).  

One of the few exceptions to the aforementioned rule pertains 
to acceptable documentary evidence of service in the U.S. 
Armed Forces.  It is provided at 38 C.F.R. § 3.203 that VA 
may accept as evidence of service other documentary evidence 
(in the form of certain official service department 
documents, such as a DD Form 214, Certificate of Discharge or 
Release from Active Duty, or an original Certificate of 
Discharge) submitted by a claimant if certain conditions are 
met, including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

In the present case, the appellant has provided his own and a 
service comrade's testimony that he is a veteran of World War 
II and a former prisoner of war of the Japanese forces in the 
Philippines.  Such information has never been doubted by VA, 
but he apparently served in World War II and was imprisoned 
by the Japanese as a member of the Armed Forces of the 
Philippines, rather than as a member of the U.S. Armed 
Forces.  

The appellant has also submitted in support of his claim 
numerous photocopies of various photographs and documents and 
an original August 1998 affidavit by another service comrade, 
none of which were issued by the service department.  
Interestingly enough, one such photocopy appears to represent 
a loyalty oath to the Imperial Japanese Forces, apparently 
signed by the appellant and registered in August 1943, which 
includes a pledge to never resort to any hostile action 
against the Imperial Japanese Forces and to commit no conduct 
which may benefit Japan's enemies.  At the very least, this 
latter document seems rather curious and incompatible with 
active military service in the U.S. Armed Forces; in 
addition, if genuine, such document may disqualify him for 
veterans' benefits by reason of treasonable acts (see 
38 U.S.C.A. § 6104 (West 1991); 38 C.F.R. § 3.902(d)) even if 
he were able to establish "veteran" status.  Be that as it 
may, none of this mass of material is legally sufficient 
under 38 C.F.R. § 3.203 to rebut the service department's 
negative certification.  

Since the appellant has failed to submit credible and legally 
sufficient documentary evidence to rebut the service 
department's certification of no countable service in the 
U.S. Armed Forces, the Board concludes that he has failed to 
establish his status as a "veteran" as defined at 38 U.S.C.A. 
§ 101(2).  He is not a proper claimant for VA benefits.  See 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

